UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6650


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHAN A. SILLA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:11-
cr-00157-PWG-1; 8:15-cv-00656-PWG)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathan A. Silla, Appellant Pro Se.    David Ira Salem, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nathan A. Silla seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                           The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability        will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,    a    prisoner         satisfies    this   standard      by

demonstrating        that     reasonable         jurists    would       find    that    the

district      court’s      assessment    of       the    constitutional        claims    is

debatable     or     wrong.      Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion    states   a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Silla has not made the requisite showing. *                      Accordingly, we deny


     * Specifically, the issues raised in Silla’s informal brief
in this court, which relate to the propriety of the district
court’s acceptance of his guilty plea and the knowing and
voluntary nature of that plea, are substantively distinct from
the ineffective assistance of counsel claims that Silla raised
(Continued)
                                             2
a   certificate   of   appealability      and   dismiss     the   appeal.      We

dispense   with     oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




in his § 2255 motion. We decline to consider these newly framed
arguments. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.
1993) (recognizing this court’s well-settled rule that “issues
raised for the first time on appeal generally will not be
considered,” as well as the “very limited circumstances” that
support a deviation from it).



                                      3